DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 6/25/2020, the applicants have filed a response: claims 1, 8 and 15 have been amended.  Claims 1 – 15 and 19 - 22 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5 – 8, 13 – 15, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shephard et al. (U.S. Publication 2015/0350147) (Shephard hereinafter) (Identified by Applicant in IDS) in view of Park (U.S. Publication 2016/0095083) (Park hereinafter) and Lindahl et al. (U.S. Publication 2011/0039506) (Lindahl hereinafter).
8.	As per claim 1, Shephard teaches a notification processing method implemented by a terminal device in real time [“A method for providing a method to reply to a received message in a notification element comprises receiving a message, then displaying a notification element that includes information about the received message,” ¶ 0005], comprising:
          receiving a notification [“First, a message is received 1705. For example, a text message is received.  Then, a first notification element is displayed in a first area of a user interface 1710, the first notification element comprising information about the received first message,” ¶ 0212];
          determining whether a user has performed a removal operation [“while displaying the first notification element, receiving a second message; inserting the second message into a notification element queue; and responsive to providing the user-generated reply for transmission: retrieving the second message from the notification element queue, and displaying a second notification element in the first area of the user interface, the notification element comprising information about the received second message.  For example, while a notification element for a first text message is displayed, a second text message is received. The notification element for the second text message is not displayed until the user replies to the first text message,” ¶ 0214; “the method 1700 further comprises: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.” ¶ 0216]; within a preset duration and before a moment at which the notification is received [“the notification element is scheduled to be removed from the display after being displayed for a predetermined amount of time,” ¶ 0197; dismissal noted in ¶ 0216 above suggests an operator action to delete the notification prior to the expiration of the predetermined amount of time for removal].
          Shephard does not explicitly disclose but Park discloses determining a delay duration value in response to determining that the user has performed a removal operation within the preset duration; instructing display of the notification after a delay time of the delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
Shephard and Park do not explicitly disclose but Lindahl discloses displaying the notification in a manner preset by the user [“display the notification 240, in accordance with the configuration specified by the user,” ¶ 0074].

9.	As per claim 5, Shephard, Park and Lindahl teach the notification processing method of claim 1.  Shephard further teaches determining whether a removal operation is performed on any displayed notification within the preset duration [“the method 1700 further comprises: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.” ¶ 0216].
10.	As per claim 6, Shephard, Park and Lindahl teach the notification processing method of claim 1.  Shephard further teaches receiving the notification in a preset scenario [“FIGS. 7A-7B illustrate a user interface for interactive notification elements on a notification element center interface, displayed on a screen 702 of a device 701, in accordance with one embodiment. In some embodiments, the device 701 is device 100 and the screen 702 is screen 112. The interactive notification elements displayed in the notification element center interface are identical to the lock screen interface, except the notification element center interface does not require passcode authentication for the user. If the device 701 is displaying the notification element center interface, the user of the device 701 has already entered a passcode or is otherwise authorized to use the device 701,” ¶ 0189; notification element center interface mapped to preset scenario of a full-screen display state per spec. ¶ 0073].
11.	As per claim 7, Shephard, Park and Lindahl teach the notification processing method of claim 6.  Shephard further teaches wherein the preset scenario comprises that the terminal device is in a full-screen display state [“FIGS. 7A-7B illustrate a user interface for interactive notification elements on a notification element center interface, displayed on a screen 702 of a device 701, in accordance with one embodiment. In some embodiments, the device 701 is device 100 and the screen 702 is screen 112. The interactive notification elements displayed in the notification element center interface are identical to the lock screen interface, except the notification element center interface does not require passcode authentication for the user. If the device 701 is displaying the notification element center interface, the user of the device 701 has already entered a passcode or is otherwise authorized to use the device 701,” ¶ 0189].
12.        As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.        As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

15.        As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
16.    	As per claim 19, Shephard, Park and Lindahl teach the notification processing method of claim 1.  Park further teaches obtaining a preset delay duration value in response to the determining that the user performs the removal operation within the preset duration [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
the method 1900 further comprises while displaying the notification element: responsive to receiving an input indicating an action mapped to a foreground status, displaying a full application user interface for an application associated with the notification element,” ¶ 0239].
18.        As per claim 23, it is a system claim having similar limitations as cited in claim 19.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 19 above.
19.	Claims 2 – 4 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shephard, Park and Lindahl in further view of Legris et al. (U.S. Publication 2015/0331549) (Legris hereinafter).
20.	As per claim 2, Shephard, Park and Lindahl teach the notification processing method of claim 1.  Park further teaches determining a second delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].

          Shephard, Park and Lindahl do not explicitly disclose but Legris discloses obtaining a quantity of removal operations performed by the user within the preset duration; and corresponding to the quantity of removal operations [“step S30 is configured to create a user-specific second table T2 that includes records of user U and duration times of event selection, number count of event selection, and deletion of events associated with a specific event,” ¶ 0029].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Park, Lindahl and Legris available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Park and Lindahl to include the capability of collecting user action metrics associated with event processing as disclosed by Legris, thereby providing a mechanism to enhance system usability by managing the flow of information to users based on current display and response conditions.
21.	As per claim 3, Shephard, Park, Lindahl and Legris teach the notification processing method of claim 2.  Park further teaches determining the second delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
          Legris further teaches determining that the quantity of removal operations is greater than or equal to one; and in response to determining that the quantity of removal operations is greater than or equal to one [“step S30 is configured to create a user-specific second table T2 that includes records of user U and duration times of event selection, number count of event selection, and deletion of events associated with a specific event,” ¶ 0029; table creation suggests a positive number of events].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Park, Lindahl and Legris available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Park and Lindahl to include the capability of collecting user action metrics associated with event processing as disclosed by Legris, thereby providing a 
22.	As per claim 4, Shephard, Park, Lindahl and Legris teach the notification processing method of claim 2.  Park further teaches obtaining a preset delay duration value [“In the method for the electronic device to control a notification, according to various embodiments of the present disclosure, the operation of controlling whether to output the notification associated with the interruption may include delaying the notification associated with the interruption based on the execution state of the application, determining a point in time for outputting the delayed notification, and displaying a notification associated with at least one interruption that occurs before the determined point in time,” ¶ 0114].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard and Park available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard to include the capability of controlling the display of notifications as disclosed by Park, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement [Park ¶ 0008].
          Legris further teaches determining that the quantity of removal operations is not equal to zero; and in response to determining that the quantity of removal operations performed by the user within the preset duration is not zero [“step S30 is configured to create a user-specific second table T2 that includes records of user U and duration times of event selection, number count of event selection, and deletion of events associated with a specific event,” ¶ 0029; table creation suggests a positive number of events].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Park, Lindahl and Legris available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Park and Lindahl to include the capability of collecting user action metrics associated with event processing as disclosed by Legris, thereby providing a mechanism to enhance system usability by managing the flow of information to users based on current display and response conditions.
23.        As per claim 9, it is an apparatus claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
24.        As per claim 10, it is an apparatus claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
25.        As per claim 11, it is an apparatus claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
26.	Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shephard, Park and Lindahl in further view of Kwon et al. (U.S. Publication 2017/0102855) (Kwon hereinafter) and Bloom et al. (U.S. Publication 2006/0141940) (Bloom hereinafter).

28.   	 As per claim 21, Shephard, Park and Lindahl teach the notification processing method of claim 1.  Shephard, Park and Lindahl do not explicitly disclose but Kwon discloses determining a first priority of the notification [“The terminal may also include a controller configured to receive information related to an event that occurs in the external terminal; and determine, based on the received information, a priority level of the event that occurs in the external terminal,” ¶ 0008].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Park, Lindahl and Kwon available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Park and Lindahl to include the capability of displaying notifications in response to user selections as disclosed by Kwon, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement.
          Shephard, Park, Lindahl and Kwon do not explicitly disclose but Bloom discloses determining whether the removal operation is performed, within the preset duration, on a notification with a second priority that is higher than the first priority [“Events from the various handlers are posted to an event queue. These items are removed from an event queue with higher priority items processed first, then all other items in a first come first served scenario,” ¶ 0050].
.
29.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shephard, Park and Lindahl in further view of Kwon.
30.   	As per claim 20, Shephard, Park and Lindahl teach the notification processing method of claim 1.  Shephard further teaches determining whether the removal operation is performed on the notification from the notification source [“while displaying the first notification element, receiving a second message; inserting the second message into a notification element queue; and responsive to providing the user-generated reply for transmission: retrieving the second message from the notification element queue, and displaying a second notification element in the first area of the user interface, the notification element comprising information about the received second message.  For example, while a notification element for a first text message is displayed, a second text message is received. The notification element for the second text message is not displayed until the user replies to the first text message,” ¶ 0214; “the method 1700 further comprises: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.” ¶ 0216] within the preset duration [“the notification element is scheduled to be removed from the display after being displayed for a predetermined amount of time,” ¶ 0197; dismissal noted in ¶ 0216 above suggests an operator action to delete the notification prior to the expiration of the predetermined amount of time for removal].
          Kwon further teaches determining a notification source of the notification [“The first notification icon 210 may show minimum information related to the received message, for example, sender information 221,” ¶ 0122]; and
          It would have been obvious to one of ordinary skill in the art, having the teachings of Shephard, Park, Lindahl and Kwon available before the effective filing date of the claimed invention, to modify the capability of displaying interactive notification as taught by Shephard, Park and Lindahl to include the capability of displaying notifications in response to user selections as disclosed by Kwon, thereby providing a mechanism to enhance system usability by managing potential user disturbances based on current user engagement.
Response to Arguments
Claim Rejections - 35 USC § 101
31.	Applicant’s arguments have been fully considered and are persuasive.  The subject rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
32.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193